Title: To George Washington from Thomas Waggener, 21 August 1756
From: Waggener, Thomas
To: Washington, George



Sir
Fort Pleasant Augt 21. 1756

I Received Yours of the 12th Instant, And am glade to find you so far Approve of our Proceeding. Lieutn. Lomax with 20 Men are gone to the Upper Tract—Capt. Feild & 30 of his Compy Remains at the Upper Fort. and are very willing to Remain to the first of Decer, those that have Returnd left their

Arms with me, as Winchester was far out of their way, in going home—Capn Spotswood I have orderd down with a Command & 3 Waggons for Salt—what Came up before is mostly Expended—he brings a Return of the Compys together with a Size Roll of Mine & the Mens Receipts for their Pay June last, & the £5 Allowed by the Country—An Old Man & his wife were kill’d & Scalpd about Sunset this Evening within a Mile of this Place, a Command went out Imediatly upon hearg the Guns fire but Could not Come up with the Enemy, which we have always found impossible to do, their Partys I beleive are but Smal, which favours their escape. Having Some Accts to lay before the Comittee, which I have never yet Received, And been advised by Some of them to Come down my Self Next General Court—Should be very glade of yr Permission to go about the first of Octor if nothing Extraordinary Should happen to Prevent me, the Sum is Pretty large, & am Convinced my own Presence would be of great Service—Your Compliance will greatly Oblige—Sr yr most Obedt hule Servt

Thos Waggener

